DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted are considered by the examiner.
Claim Status
Claims 1-16 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 7398176 B2 (Bertness) in view of JP 2006242674 A (MORIYA et al. hereinafter MORIYA).
With respect to claim 1, Bertness discloses an electronic battery tester for testing a storage battery (FIG. 1 illustrates a battery tester and a removable module)comprising: 
a Kelvin connection configured to electrically couple to the storage battery (col. 9 lines 8-11 discloses a battery tester 100 electrically couples terminals 104 and 106 of battery 102 through Kelvin connections 112 and 114, respectively); 
a microprocessor configured to determine a dynamic parameter of the storage battery (col. 9 lines 30-31 discloses processor 140 measures a dynamic parameter of battery 102); 
a forcing function source configured to apply a forcing function signal to the storage battery through the Kelvin connection (col. 9 lines 15-18 discloses battery tester 100 includes battery test circuitry 110. Circuitry 110 includes a forcing function source 120 configured to apply a forcing function signal to battery 102 through Kelvin connections 112 and 114); 
col. 9 lines 21-23 discloses the response sensor 122 is configured to sense an electrical response of battery 102 to the applied forcing function signal); 
a tire tread gauge arranged to be inserted into a tread of a tire, the tire tread gauge including a visual indicator (col. 11 lines 58-60 discloses the module 164 can include a depth gauge used to determine remaining life of tires).
Bertness discloses the claimed invention except an image capture device configured to capture an image of the tire tread gauge when the tire tread gauge is inserted into a tread of a tire.
MORIYA invention related to an apparatus for optically measuring a tread groove of a tire, under BEST-MODE section, discloses the bright line image pickup device 3 is built in the probe 5 and emits slit light to the measurement target surface and the bright line image of the slit light formed on the measurement target surface from a direction different from the irradiation optical axis. An imaging camera 11 for imaging, a rotary encoder (sensor) 12 that detects the moving distance of the handset 2 by rotation of the parallel rollers 7R and 7L that rotate in a direction orthogonal to the bright line image by the slit light, A trigger switch 13 is provided for taking in image data captured by the imaging camera 11 every time a predetermined distance is moved based on a detection distance.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bertness with the teachings of MORIYA so that Bertness tester to have a camera system as disclosed in MORIYA’s invention in order to capture images of the tire tread gauge for the predicable benefit of quickly and accurately measuring the data of a large number of measurement points from the 
With respect to claim 2, Bertness and MORIYA disclose the apparatus of claim 1 above. Bertness further discloses the tire tester is spaced apart from the battery tester (col. 11 lines 54-53 the module 164 can be removably coupled to a connector, or can be spaced apart from the battery tester).
With respect to claim 3, Bertness and MORIYA disclose the apparatus of claim 1 above. Bertness further discloses the tire tester includes a tread depth gauge (col. 11 lines 58-60 discloses the module 164 can include a depth gauge used to determine remaining life of tires).
With respect to claim 4, Bertness and MORIYA disclose the apparatus of claim 1 above. Bertness further discloses the tire tester includes a tire pressure sensor (col. 12, lines 62-64 discloses the tire tester can include an air pressure sensor for coupling to a valve stem on a tire).
With respect to claim 5, Bertness and MORIYA disclose the apparatus of claim 1 above. Bertness further discloses an output configured to send data to a printer (col. 11, lines 4-6 discloses module 164 includes a printer such that information can be printed directly).
With respect to claim 6, Bertness and MORIYA disclose the apparatus of claim 1 above. Bertness further discloses the user input is configured to receive information identifying the tire undergoing testing (col. 13, lines 9-11 discloses a user input can be used to initiate a particular test).
With respect to claim 7, Bertness and MORIYA disclose the apparatus of claim 1 above. Bertness further discloses a database configured to couple to the electronic battery tester (claim 7).
With respect to claim 8, Bertness and MORIYA disclose the apparatus of claim 1 above. Bertness further discloses the tire tester includes a display configured to prompt an operator to test a specific tire of the vehicle (Claim 8).
With respect to claim 9, Bertness and MORIYA disclose the apparatus of claim 1 above. Bertness further discloses an input configured to receive information related to tire pressure specifications for the vehicle (claim 9).
With respect to claim 10, Bertness and MORIYA disclose the apparatus of claim 1 above. Bertness further discloses the tire parameter is sent to a point of sale device (claim 10).
With respect to claim 11, Bertness and MORIYA disclose the apparatus of claim 1 above. Bertness further discloses the tire tester includes a tire temperature sensor (claim 11).
With respect to claim 12, Bertness and MORIYA disclose the apparatus of claim 11 above. Bertness further discloses a pressure measurement of the tire is adjusted based upon the tire temperature (claim 12).
With respect to claim 13, Bertness and MORIYA disclose the apparatus of claim 1 above. Bertness further discloses the tire tester includes a receiver configured to receive tire pressure data from a pressure sensor coupled to the tire of the vehicle (claim 13).
With respect to claim 14, Bertness and MORIYA disclose the apparatus of claim 1 above. Bertness further discloses the receiver is configured to receive tire pressure data over a wireless connection (claim 14).
With respect to claim 15, Bertness and MORIYA disclose the apparatus of claim 1 above. Bertness further discloses the tire tester includes memory to store data (claim 15).
With respect to claim 16, Bertness and MORIYA disclose the apparatus of claim 15 above. Bertness further discloses an output configured to output data stored in the tire tester memory (claim 16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/GEDEON M KIDANU/Examiner, Art Unit 2861           

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861